Citation Nr: 1628734	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased compensable rating for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse, C. T. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to September 1971.  He was awarded, in part, the Combat Infantryman's Badge. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO continued a zero percent (noncompensable) disability rating assigned to the service-connected tinea pedis with onychomycosis of both feet.  The Veteran appealed the noncompensable disability rating assigned to this disability to the Board. 

In November 2010 and December 2013, the Veteran and spouse, C. T. (November 2010 hearing) testified before a Decision Review Officer and Veterans Law Judge (VLJ) at hearings conducted at the above RO, respectively. Copies of the hearing transcripts have been uploaded to the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records, respectively.  As the VJL who presided over the December 2013 hearing is no longer employed at the Board, the Veteran was provided another opportunity to testify at a hearing before another VLJ concerning the instant appeal.  The Veteran declined a second hearing, and requested that his appeal be adjudicated on the evidence of record.  (See label, "Hearing Response," uploaded to the Veteran's VBMS electronic record on June 2, 2015). Thus, the Board will proceed with appellate review of the claim based on the evidence of record. 

In a November 2014 rating action, the RO granted service connection for dermatophytosis of the feet (originally claimed as groin rash) and rated it jointly with the Veteran's service-connected tinea pedis with onychomycosis of both feet. A noncompensable disability rating was continued, effective November 28, 2008--the date VA received the Veteran's claim to reopen a previously denied claim for a groin rash.  (See November 2014 rating action).  In view of the foregoing, the Board has framed the issue on appeal to characterize the Veteran's service-connected skin disability pursuant to the RO's November 2014 rating action.

In June 2015, the Board remanded the appeal to the RO for additional substantive development; specifically, to have VA examine the Veteran to determine the nature and extent of his service-connected skin disorder.  VA examined the Veteran in May 2016.  (See May 2016 Skin VA Disability Benefits Questionnaire (DBQ)).  A copy of the May 2016 DBQ has been associated with the Veteran's VBMS electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

While the Board sincerely regrets the delay, the appeal must be remanded again for further development to ensure that the Veteran is afforded every due consideration and to aid the Board in making an informed decision. 

As noted by the Board in the narrative portion of its June 2015 remand, the Veteran seeks an increased compensable disability rating for his service-connected skin disability.  He maintains that he has flare-ups of his skin disability that are triggered by the heat and summer months.  (Transcript (T.) at pages (pgs.) 5, 13). 

The Veteran's tinea pedis with onychomycosis of both feet with dermatophytosis (claimed as tinea cruris of the groin) is currently rated as noncompensably disabling under Diagnostic Code 7813.  38 C.F.R. § 4.118, Diagnostic Code 7813.  The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49,490 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54,708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  The Veteran's claim for an increased disability rating for the above disability was initially received on October 14, 2008.  He has not requested evaluation under the revised ratings criteria.  Therefore, only the post-2002/pre-October 2008 version of the schedular criteria is applicable to the instant claim. 

Under the post-2002/pre October 2008 criteria, Diagnostic Code 7813 provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118. 

The Veteran's service-connected disability is dermatophytosis with tinea pedis and onychomycosis of the feet and tinea cruris of the groin, not involving the face or head without causing scarring.  (See May and September 2014 VA skin examination report and addendum, respectively).  Therefore, the Veteran's fungal skin disorder is rated under Diagnostic Code 7806.

Diagnostic Code 7806, which governs dermatitis or eczema, provides a noncompensable evaluation when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is provided with at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the prior 12 months.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the prior 12 months. 38 C.F.R. § 4.118 , Diagnostic Code 7806 (2007).  Recently, the United States Court of Appeals for Veterans Claims (Court) held that topical corticosteroids constitute systemic therapy under Diagnostic Code (DC) 7806, which pertains to dermatitis or eczema, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).

In June 2015, the Board remanded the appeal because of internal inconsistencies in a May 2014 VA skin examination report.  Specifically, the May 2014 examination report, as well as in a September 2014 addendum, the VA examiner indicated that the Veteran's skin disability covered about two (2) percent of his body area and five (5) percent of total body surface area.  (See May and September 2014 VA skin examination report and addendum, respectively).  In the latter portion of the May 2014 examination report, however, the examiner checked a box indicating that the Veteran's skin disability covered less than five (5) percent of total body surface and exposed area.  (See May 2014 VA skin examination report at page 3.)  Thus, and as noted by the Board in the narrative section of its remand, there were internal inconsistences within the May 2014 VA examination report that need to be addressed on remand.  

Pursuant to the Board's June 2015 remand directive, VA reexamined the Veteran to determine the nature and extent of his skin disability in May 2016.  The May 2016 VA examiner noted, in pertinent part, that the Veteran's dermatitis and infections of the skin each covered less than five (5) percent of total body surface area and exposed areas.  The Veteran's eczema (in groin area) was noted to have covered less than five (5) percent of total body surface area and did not cover any exposed areas.  (See May 2016 VA skin DBQ at page (pg.) 3)).  While the VA examiner also noted that the Veteran had used the corticosteroid, betamethasone, to treat his skin disability, he did not indicate whether the use was for more or less than six (6) weeks or constant or near-constant over the past 12-month period--criteria that are required to evaluate the Veteran's skin disability under the post-2002/pre October 2008 criteria for Diagnostic Code 7806. 

Thus, the Board finds that a remand is necessary to obtain a supplemental opinion as to what duration for any given 12-month period (i. e., more or less than six (6) weeks, constant or near-constant) that the Veteran's service-connected tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin) required the corticosteroid, betamethasone.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the May 2016 VA skin examiner or other qualified clinician if the  May 2016 examiner is not available.  The May 2016 VA skin examiner, or other qualified clinician, must state for any given 12-month period whether the Veteran's service-connected tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin) required the use of the topical corticosteroid, betamethasone and, if so, whether its use was required more or less than 6 weeks, or constant or near-constant.  The Veteran's VBMS and Virtual VA electronic record must be made available to the May 2016 VA examiner or other qualified clinician for review. 

A complete explanation must be provided in support of the conclusion reached.  

2.  Then, review the opinion obtained to ensure it adequately responds to the above remand directives.  If not, it must be returned to the May 2016 VA examiner, or other qualified clinician, for corrective action.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

